DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Action/Status of Claims
Claims 1, 4-12 are pending and examined in this office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 
Claims 1, 4-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowker (US20070105741), and further in view of Pullen et al. (US8092817), and Designer Ecosystems (http://designerecosystems.com/2014/08/24/sea-water-and-sea-salt-as-organic-fertilizer-that-makes-healthy-plants-grow-fast/), and Alexander (US5026416A).
Applicant’s claim:
-- An antimicrobial composition comprising a treatment of plants prone to microbial disease, wherein the composition includes:
citrus oil, pine oil and salt water, wherein the relative amounts, as measured by volume, of the three components as compared with each other is
a)    5 - 75% citrus oil;
b)    0.5 - 60% pine oil; and
c)    15 - 88% salt water.

Determination of the scope and content of the prior art
(MPEP 2141.01)
Regarding claims 1, 4-5, 9-12, Bowker teaches disinfectant compositions which are useful for treating plant matter and can be sprayed directly on plant matter which includes foliage/leaves/roots and/or mixed with soil (which also reads on supplying the composition to the roots of the plant) to discourage infestation with parasitic organisms and Bowker teaches wherein these compositions are specifically effective against gram-negative bacteria (which reads on applicant’s method claims 10-12), fungi, viruses, etc. and comprises approximately Regarding claims 4-5, Bowker also teaches wherein the composition can comprise a surfactant, specifically the instantly claimed alkyl dimethyl benzyl ammonium chlorides which also function as additional antimicrobial compounds and can be present in amounts of 0.01-1% which reads on the claimed range of 0.05-30% ([0031]; [0033]). 
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Regarding claims 1, 4-5, 9-12, Bowker does not teach wherein the pine oil is present specifically in the claimed amounts or wherein the water is salt water as Bowker prefers distilled or deionized water (though they do not state other water would not work in their composition). However, this deficiency in Bowker is addressed by Pullen and Designer Ecosystems.
Pullen teaches that compositions comprising as an active agent pine oil and/or citrus oil in amounts of 0.1-20% are effective for treating the foliage of plants against fungal and insect pathogens (See entire document; e.g. Claims; Col. 2, ln. 46-62; Col. 3, ln. 55-67; Col. 4, ln. 5-10; abstract; etc.).
Designer Ecosystems teaches that seawater/salt water are very effective organic fertilizers that help healthy plants grow fast as they contain many elements which are nutrients and micronutrients necessary for plant growth (See entire document; specifically section and tables up to the section sea water and salt prevent cancer; see also rose fertilized with sea water section and fertilizing poor, acidic, sandy soil section; etc.)
	
	Regarding claims 6-8, Bowker does not teach wherein the composition further comprises a growth stimulant in amounts of 0.1-20% by volume specifically humic acid or fulvic acid. However, this deficiency/these deficiencies are addressed by Alexander. Alexander 
	Regarding claims 9-12, it would have been obvious to combine the citrus oil of Bowker and to substitute the seawater for the water in Bowker which is present in amounts of 60% because this water would provide more nutrients and improve plant growth as is taught by Designer Ecosystems, when the antimicrobial composition of Bowker is applied to plants. It also would have been obvious to use 0.1-20% of pine oil in the composition of Bowker because Bowker teaches that pine oil can be used in addition to the citrus oil and pine oil is known to be effective against gram-negative bacteria and was known to be useful in the claimed amounts against fungi and insects that attack plants as well as is taught by Pullen, and it would have been obvious to add the claimed amounts of growth stimulants to the composition of Bowker in order to form an effective plant antimicrobial product which also provides plant growth benefits because it is known to combine nutrients with treatments for plants/crops in order to limit the amount of times compositions are applied to the crops/plants in a field (e.g. save time and gas and reduce the cost while also effectively providing plant nutrients and antimicrobials to the plants at the same time) and as is taught by Alexander it was known to use the claimed amounts of humic and fulvic acids together as plant nutrients to improve growth, etc. Thus, it would merely be the combination of known plant nutrients and effective antimicrobials for plants which are known to be effective in the claimed amounts already to form the claimed composition. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been 
	
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to combine the citrus oil of Bowker and to substitute the seawater for the water in Bowker which is present in amounts of 60% because this water would provide more nutrients and improve plant growth as is taught by Designer Ecosystems, when the antimicrobial composition of Bowker is applied to plants. It also would have been obvious to use 0.1-20% of pine oil in the composition of Bowker because Bowker teaches that pine oil can be used in addition to the citrus oil and pine oil is known to be effective against gram-negative bacteria and was known to be useful in the claimed amounts against fungi and insects that attack plants as well as is taught by Pullen, and it would have been obvious to add the claimed amounts of growth stimulants to the composition of Bowker in order to form an effective plant antimicrobial product which also provides plant growth benefits because it is known to combine nutrients with treatments for plants/crops in order to limit the amount of times compositions are applied to the crops/plants in a field (e.g. save time and gas and reduce the cost while also effectively providing plant nutrients and antimicrobials to the plants at the same time) and as is taught by Alexander it was known to use the claimed amounts of humic and fulvic acids together as plant nutrients to improve growth, etc. Thus, it would merely be the combination of known plant nutrients and effective antimicrobials for plants which are known to be effective in the claimed amounts already to form the claimed composition. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments/Remarks
	Applicant’s arguments with respect to the 103 rejection(s) of record have been fully considered but they are not persuasive at this time. Specifically, applicants first argue that Bowker would not work with salt water because it would deactivate the hydrogen peroxide because it is basic and H2O2 only works/is stable at acidic pH. This argument is not persuasive because Bowker expressly teaches that their composition does not need to have an acidic pH to work (See entire document which does not disclose an acidic pH is required for the composition to function) and further because Bowker expressly teaches that their compositions can comprise strong bases as builders which are obviously compatible with the hydrogen peroxide of Bowker since they are expressly disclosed as being useful in their compositions comprising hydrogen peroxide, citrus oil, etc., e.g. they specifically teach that sodium hydroxide, potassium hydroxide can be used in their compositions with the hydrogen peroxide and sodium hydroxide and potassium hydroxide are known to be strong bases which completely dissociate in aqueous solution (see [0011]; [0032]). Further, Bowker teaches that sodium hypochlorite could also be included in their composition as additional antimicrobial agents and NaOCl has a pH of 11-12. Thus, contrary to applicant’s assertion Bowker teaches that bases and basic compounds and 
	Applicants then argue that Pullen and Alexander are disclosed as having alkaline pHs and as such cannot be combined with Bowker. The examiner respectfully disagrees because as is discussed above Bowker does not require an acidic pH for their formulation to work, and Bowker expressly teaches that their compositions can comprises strong bases as builders and basic agents as additional antimicrobials in addition to the H2O2 and citrus oils, e.g. sodium hypochlorite, which has a pH of 11-12 as is discussed in the previous argument immediately above.
	Applicants then thirdly argue that hydrogen peroxide in the presence of a catalyst will break down component terpenes, and that these catalysts include metals commonly found in sea water/salt water and they have attached an article showing Pd catalyzed, Ru catalyzed, Cr catalyzed and Fe catalyzed reactions, and that these would chemically alter the citrus oil and pine oil components. The examiner first respectfully points out that whether or not the citrus oil and pine oil components are oxidized/reacted once they have been added to the composition, the composition still comprises citrus oil and pine oil in the claimed amounts because those are the components which were combined in the composition and applicant’s composition does not rule out any additional components which could react with or modify the claimed citrus or pine oil because the composition and method claims instantly claimed do not exclude any other steps or any other active agents or components from the claimed compositions or methods because all of the instantly claimed inventions use “comprising” as the transitional phrase which is open-ended and does not exclude any steps or additional agents including metals or hydrogen peroxide or anything else of any type from the instantly claimed compositions or methods. Especially since the claimed percentages are only relative amounts as compared with 
Thus, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
	Claims 1, 4-12 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077.  The examiner can normally be reached on 9:30-7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ERIN E HIRT/Primary Examiner, Art Unit 1616